DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
16351538, filed 03/13/2019 claims foreign priority to 2018-091353, filed 05/10/2018.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 03/13/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

“a data transmitting unit” (claims 1, 8, 9), “an identification information storage unit " (claims 1, 8, 9), “an authentication information storage unit” (claims 1, 7, 8, 9), “an authentication information transmitting unit” (claims 1, 2, 3, 8, 9), “a data receiving unit” (claims 1, 3, 10), “an authentication information receiving unit” (claims 1, 10), have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “transmits data” (claims 1, 8, 9), “stores identification information” (claims 1, 8, 9), “acquires authentication information” (claims 1, 7, 8, 9), “acquires the authentication information” (claims 1, 2, 3, 8, 9), “receives the data” (claims 1, 3, 10), “receives authentication information” (claims 1, 10), without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification, referenced by the PGPUB, for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
•	“a data transmitting unit” – Specification [25] – it appears that the corresponding structure is a CPU.
“an identification information storage unit" Specification [25] – it appears that the corresponding structure is a CPU.
•	“an authentication information storage unit” Specification [25] – it appears that the corresponding structure is a CPU.
•	“an authentication information transmitting unit” Specification [25] – it appears that the corresponding structure is a CPU.
•	“a data receiving unit” Specification [25] – it appears that the corresponding structure is a CPU.
•	“an authentication information receiving unit” Specification [25] – it appears that the corresponding structure is a CPU.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui (US 2014/0146344) in view of Miwa et al (US 2005/0114267).
Regarding claim 1, Mitsui discloses image forming system (fig. 2, illustration of a network to which clients, a server, and a printer is connected, [0011]) comprising: 
a terminal apparatus (fig. 2 item 201, client) including 
a data transmitting unit that transmits data indicating an image formed by an image forming apparatus and necessity information indicating whether authentication information is required for forming the image, to a server apparatus (client 201 transmits print job which includes drawing data by printer and required authentication credential information (necessity information) to server 203 for determining whether authentication information is required for performing printing of the drawing data, [0100]-[0105]), 
(fig. 15a-15c, system stores print job name for identifying the print job ie. internal document transmitted, [0098]-[0103]), 
an authentication information storage unit that acquires authentication information from a user, with storage of the identification information as a trigger, and stores the acquired authentication information in association with the identification information in the storage unit (15a-15c, acquires user name and password information from user and stores user name and password information associated with the identified print job, [0094]-[0103]), and 
an authentication information transmitting unit that acquires the authentication information from the storage unit and transmits the authentication information to the server apparatus (user name and password acquired from registered user matches the user name and password from storage system and transmits the user name and password information to the server, [0097]); and 
the server apparatus (fig. 2 item 203, server) including 	
a data receiving unit that receives the data and the necessity information transmitted by the data transmitting unit (server receives user name (data) and required password (necessity information), [0094]-[0099], [0118]-[0021]), 
an authentication information receiving unit that - 24 -receives authentication information transmitted from the authentication information transmitting unit (server receives user name and password, [0097]), and 
(server 203 outputs data to printer 1042, [0031], [0047])
Mitsui does not specifically disclose concept of an output unit that outputs the data and the authentication information to the image forming apparatus, in a case where the necessity information received by the data receiving unit indicates that the authentication information is required. 
However, Miwa et al specifically teaches concept of an output unit that outputs the data and the authentication information to the image forming apparatus, in a case where the necessity information received by the data receiving unit indicates that the authentication information is required (data authentication server 300 outputs resource data included in the output limiting information to the printer 200 (outputs the data and the authentication information to the image forming apparatus), in a case where the required user ID received by the data authentication server 300 is not included [0291]-[0292]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Mitsui with concept of an output unit that outputs the data and the authentication information to the image forming apparatus, in a case where the necessity information received by the data receiving unit indicates that the authentication information is required of Miwa et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user convenience, (Miwa et al, [0002])
 	
Regarding claim 2, Mitsui discloses image forming system (fig. 2, illustration of a network to which clients, a server, and a printer is connected, [0011]), 
wherein the authentication information transmitting unit transmits the authentication information, at a predetermined trigger (printer transmits user name and password to server when user inputs user name and password, [0094]-[0099], [0118]-[0021]). 
 
Regarding claim 3, Mitsui discloses image forming system (fig. 2, illustration of a network to which clients, a server, and a printer is connected, [0011]), 
wherein the server apparatus includes a requesting unit that requests the authentication information in a case where the necessity information received by the data receiving unit indicates that authentication information is required (server receives user name (data) and required password (necessity information), [0094]-[0099], [0118]-[0021]),, and 
wherein the authentication information transmitting unit transmits the authentication information, with a request from the requesting unit as the trigger (server receives user name and password upon request, [0097]), 

Regarding claim 4, Mitsui discloses image forming system (fig. 2, illustration of a network to which clients, a server, and a printer is connected, [0011]), 
wherein the trigger is acquisition of the authentication information from the user (when user inputs user name and password, system authenticates user, [0094]-[0099], [0118]-[0021]).  

Regarding claim 5, Mitsui discloses image forming system (fig. 2, illustration of a network to which clients, a server, and a printer is connected, [0011]), 
wherein the server apparatus includes a result acquisition unit that acquires a result of authentication based on the authentication information from the image forming apparatus (when printer transmits user name and password to server, server transmits authenticate result to printer, [0094]-[0099], [0118]-[0021]).  

Regarding claim 6, Mitsui discloses image forming system (fig. 2, illustration of a network to which clients, a server, and a printer is connected, [0011]), 	
wherein the server apparatus includes a notification unit that notifies the terminal apparatus that the authentication is rejected, in a case where the result is a rejection of authentication (When it is determined that the user is not registered in the printer 1042 in step S904 illustrated in FIG. 9, the information for displaying a message for an unregistered user on the screen illustrated in FIG. 15A may be transmitted to the client computer 201. The message may include "when a user is not registered, request a manager to register the user" or "request a registered user to perform fax transmission or printing", [0094]-[0095]), and 
wherein the terminal apparatus (fig. 2 item 201, client) includes 
a notification acquisition unit that acquires the notification (information for displaying a message for an unregistered user on the screen illustrated in FIG. 15A is transmitted to the client computer 201, ([0094]-[0095]), and 
(information for displaying a message for an unregistered user on the screen illustrated in FIG. 15A is transmitted to the client computer 201, ([0094]-[0095]).  

Regarding claim 7, Mitsui discloses image forming system, 
wherein the authentication information storage unit reacquires the authentication information from the user in response to the acquisition of the notification (when user name and password does not match, system acquires user name and password after user is registered, [0094]-[0104]).  

Regarding claim 10, Mitsui discloses server apparatus (fig. 2 item 203, server) comprising: 
a data receiving unit that receives data indicating an image formed by an image forming apparatus and necessity information indicating whether authentication information is required for forming the image from a terminal apparatus (server receives user name (data) and required password (necessity authentication information), [0094]-[0099], [0118]-[0021]); 
an authentication information receiving unit that receives authentication information transmitted from the terminal apparatus (user name and password acquired from registered user matches the user name and password from storage system and transmits the user name and password information to the server, [0097]); and
 to an image forming apparatus (server 203 outputs data to printer 1042, [0031], [0047]).
Mitsui does not specifically disclose concept of an output unit that outputs the data and the authentication information to an image forming apparatus, in a case where the necessity information received by the data receiving unit indicates that the authentication information is required.
However, Miwa et al specifically teaches concept of an output unit that outputs the data and the authentication information to an image forming apparatus, in a case where the necessity information received by the data receiving unit indicates that the authentication information is required (data authentication server 300 outputs resource data included in the output limiting information to the printer 200 (outputs the data and the authentication information to the image forming apparatus), in a case where the required user ID received by the data authentication server 300 is not included [0291]-[0292])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Mitsui with concept of an output unit that outputs the data and the authentication information to an image forming apparatus, in a case where the necessity information received by the data receiving unit indicates that the authentication information is required of Miwa et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user convenience, (Miwa et al, [0002])

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 8-9 are rejected under 35 U.S.C. 102(b) as being anticipated by Mitsui (US 2014/0146344)
 	Regarding claim 8, Mitsui discloses terminal apparatus (fig. 2 item 201, client) comprising:  
- 26 -a data transmitting unit that transmits data indicating an image formed by an image forming apparatus and necessity information indicating whether authentication information is required for forming the image, to a server apparatus (client 201 transmits print job which includes drawing data by printer and required authentication credential information (necessity information) to server 203 for determining whether authentication information is required for performing printing of the drawing data, [0100]-[0105]); 
an identification information storage unit that stores identification information for identifying the data transmitted by the data transmitting unit in a storage unit (fig. 15a-15c, system stores print job name for identifying the print job ie. internal document transmitted, [0098]-[0103]); 
an authentication information storage unit that acquires authentication information from a user, with storage of the identification information as a trigger, and (15a-15c, acquires user name and password information from user and stores user name and password information associated with the identified print job, [0094]-[0103]); and 
an authentication information transmitting unit that acquires the authentication information from the storage unit and transmits the authentication information to the server apparatus (user name and password acquired from registered user matches the user name and password from storage system and transmits the user name and password information to the server, [0097]).  

Regarding claim 9, Mitsui discloses non-transitory computer readable medium storing a program, causing a computer to function as: 
a data transmitting unit that transmits data indicating an image formed by an image forming apparatus and necessity information indicating whether authentication information is required for forming the image, to a server apparatus (client 201 transmits print job which includes drawing data by printer and required authentication credential information (necessity information) to server 203 for determining whether authentication information is required for performing printing of the drawing data, [0100]-[0105]);; 
an identification information storage unit that stores identification information for identifying the data - 27 -transmitted by the data transmitting unit in a storage unit (fig. 15a-15c, system stores print job name for identifying the print job ie. internal document transmitted, [0098]-[0103]); 
(15a-15c, acquires user name and password information from user and stores user name and password information associated with the identified print job, [0094]-[0103]); and 
an authentication information transmitting unit that acquires the authentication information from the storage unit and transmits the authentication information to the server apparatus (user name and password acquired from registered user matches the user name and password from storage system and transmits the user name and password information to the server, [0097]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
	 
/FRANTZ BATAILLE/           Primary Examiner, Art Unit 2677